TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00115-CV



                                     Fawn Bruce, Appellant

                                                 v.

               Texas Department of Family and Protective Services,1 Appellee




       FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
          NO. 2002-0056, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Fawn Bruce brought this appeal from an order terminating her parental

rights. Appellant had been found not entitled to a free record, but had asserted that she wanted to

continue the appeal and requested time to make payment arrangements. Accordingly, this Court

abated the appeal until March 15, 2005. See Bruce v. Texas Dep’t of Protective & Regulatory Servs.,

No. 03-04-00115-CV (Tex. App.—Austin Oct. 8, 2004, interlocutory op.). There has been no

communication from appellant since the appeal was abated. The children who are the subject of the

termination litigation have been placed in a foster home with foster parents who are waiting to adopt

them, but cannot proceed pending disposition of this appeal. Appellee Texas Department of Family




   1
     See Act of June 2, 2003, 78th Leg., R.S., ch. 198, art. 1, § 1.01(a), 2003 Tex. Gen. Laws 611,
611 (changing name from Texas Department of Protective and Regulatory Services).
and Protective Services, joined by the children’s attorney ad litem and guardian ad litem, now moves

to dismiss the appeal for want of prosecution. Because appellant has not made arrangements to

secure a clerk’s record or reporter’s record, and has not communicated with this Court concerning

any reasons for her failure, we dismiss the case for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: October 4, 2005




                                                  2